Case 2:19-cv-02336-JTF-tmp Document 22 Filed 06/05/19 Page 1 of 3                                             PageID 145



                           IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE AT MEMPHIS


JOHN DOE,

           Plaintiff,

v.                                                                  Docket No. 2:19-cv-02336-JTF

RHODES COLLEGE.


           Defendant.



          PLAINTIFF’S UNOPPOSED MOTION TO FILE AFFIDAVIT UNDER SEAL


           Plaintiff John Doe (hereinafter “Plaintiff”), by and through the undersigned counsel, seeks

leave to file his oath page to his verified complaint (ECF 3) and his affidavit in support of his

application for a preliminary injunction (ECF 19) under seal. Plaintiff, by this Court’s order and

consent of the parties, is proceeding under a pseudonym.1 His affidavit and verification page must

be submitted under oath and therefore must be submitted under seal to avoid the revelation of his

identity. Further, as an exhibit to his affidavit, Plaintiff has filed a copy of the confidential, Title

IX investigative report, which would reveal the identities and confidential information of

numerous third-parties as well as information protected by Title IX and FERPA. Defendant does

not oppose this motion. A proposed order is being submitted contemporaneously herewith, and a

copy of the affidavit and oath page have been served upon opposing counsel by mail and e-mail.

           Wherefore, Plaintiff requests that she be granted leave to file his affidavit and verification

page under seal.


1
    Defendant has reserved its right to oppose this at a later date but has no opposition at this juncture.
Case 2:19-cv-02336-JTF-tmp Document 22 Filed 06/05/19 Page 2 of 3                    PageID 146




                                             Respectfully submitted,

                                             /s/Brice M. Timmons
                                             Brice M. Timmons (#29582)
                                             Megan E. Arthur (#25243)
                                             Black McLaren Jones Ryland
                                              & Griffee PC
                                             530 Oak Court Drive, Suite 360
                                             Memphis, TN 38117
                                             (901) 762-0535 (Office)
                                             (901) 762-0539 (Fax)
                                             marthur@blackmclaw.com


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was filed
electronically. Notice of this filing will be sent by operation of the Court’s ECF system this 5th
day of June, 2019.

Woods Drinkwater
Nelson Mullins Riley
 & Scarborough, LLP
150 Fourth Avenue, North, Ste. 1100
Nashville, Tennessee 37219
Woods.drinkwater@nelsonmullins.com


James A. Haltom
Nelson Mullins Riley
 & Scarborough, LLP
150 Fourth Avenue, North, Ste. 1100
Nashville, Tennessee 37219
James.haltom@nelsonmullins.com

                                             /s/Brice M. Timmons
Case 2:19-cv-02336-JTF-tmp Document 22 Filed 06/05/19 Page 3 of 3                      PageID 147



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this ___ day of April, 2019, a true and correct copy of the foregoing
has been served via the Court’s electronic filing system upon the following:


       David M. Rudolph
       Assistant Attorney General
       40 South Main Street, Suite 1014
       Memphis, Tennessee 38103

       Robert W. Wilson
       Assistant Attorney General
       40 South Main Street, Suite 1014
       Memphis, Tennessee 38103

       Matthew D. Janssen
       Attorney General of the State of Tennessee
       425 Fifth Avenue North, 2nd Floor
       Nashville, Tennessee 37243

                                              /s/ Brice Moffatt Timmons
